Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
In the response filed on 07/01/2021:  
Claim(s) 20 has/have been canceled. 
Claim(s) 1-19 is/are pending in this application.
Claim(s) 1-19 have been rejected below.
Response to Arguments
Applicant's arguments filed 07/01/2021 have been fully considered but they are not persuasive. With respect to claim 1 applicant argued:
More particularly, unlike Applicant's claimed invention, Redmann fails to teach or suggest that the topographic information comprises an extra travel time driven. Redmann fails to teach or suggest determining the extra travel time driven or that the extra travel time driven may be determined by dividing the difference in length of a road network path through the road network from the origin of the first OD pair and to the destination of the first OD pair and a direct path from the origin of the first OD pair and to the destination of the first OD pair divided by a free flow speed along the road network path. In addition, Redmann's disclosure of the topographic information fails to teach or suggest a use of the topographic information… 
…Applicant submits that Redmann discloses considering the flight time and traffic congestion separately-but not in combination with each other-while selecting among different candidate flightpaths. Redmann also does not consider the measure of topology in combination with the flight time and traffic congestion, for selecting among different candidate flightpaths. Even though Redmann discloses considering flight time and traffic congestion separately, Redmann fails to disclose considering a combination of three parameters, more specifically, a combination of the volume of traffic, the delay metric, and a measure of the topology of the road network for selecting among different candidate flightpaths. On the other hand, the independent claims recite that "the traffic metric [is] determined based on a combination of the volume of traffic, the delay metric, and a measure of the topology of the road network".

With respect to applicant’s argument:

“Applicant submits that Redmann discloses considering the flight time and traffic congestion separately-but not in combination with each other-while selecting among different candidate flightpaths.”


This feature is directly taught at least in ¶[166] which states:
¶[166] …In some cases, a UAV manager 120 or air block manager 130 may choose between different options based on congestion. Heavy traffic may call for tighter schedules, while lighter traffic may allow for less energetic flight dynamics to keep to a tight schedule.

This is a direct teaching of the volume of traffic and the delay metric (based on traffic) being used together to determine the time of travel as claimed by applicant. 

With respect to applicant’s argument:
“Redmann fails to teach or suggest that the topographic information comprises an extra travel time driven…
Redmann's disclosure of the topographic information fails to teach or suggest a use of the topographic information”

The examiner respectfully disagrees. Applicant describes use of topographic information in relation to the travel time is lain out in their claims specifically wherein it states:
wherein the measure of the topology of the road network comprises an extra travel time driven; and wherein the extra travel time driven for a first OD pair is determined by dividing the difference in length of a road network path through the road network from the origin of the first OD pair and to the destination of the first OD pair and a direct path from the origin of the first OD pair and to the destination of the first OD pair by a free flow speed along the road network path; and ranking the one or more potential DFC corridors based on the corresponding traffic metrics.

That is, the only use of topographic information in claim 1 is one where a potential path which is based on topographic information (ie a flight path that follows a road network) and another potential path is determined based on a direct path. That is, the entirety of the use of 
As was shown previously Redmann also teaches considering planned paths which follows the topography/road (see fig. 2 element 241) which entirely meets the requirement of the use of the topographic information (specifically) as set forth in claim 1. Redmann also recognizes that there can be a direct path (see fig. 2 element 240) and routes based on travel time comparing the two based on travel time (Redmann, ¶[0044]). As was shown above, traffic and congestion can be factored into the time it takes to travel. This in turn meets the limitations of “considering the measure of topology in combination with the flight time and traffic congestion, for selecting among different candidate flightpaths” as is claimed in claim 1 and was argued by applicant and therefore the rejection is maintained. 


Applicant then argues:

Further, unlike Applicant's claimed invention, Redmann does not disclose ranking the one or more potential DFC corridors based on the traffic metric which is determined based on the combination of three different parameters i.e., the volume of traffic, the delay metric, and a measure of the topology of the road network. Redmann merely discloses selecting a flightpath among different candidate flightpaths. Applicant submits that selection of a flightpath among different candidate flightpaths cannot be equated with ranking the one or more potential DFC corridors.

The examiner respectfully disagrees. Although applicant’s claims recite the data sets used to determine the ranking (which as shown above were taught by Redmann) applicant’s claims provide no limitations how exactly the ranking is performed and therefore do not preclude the teaching of Redmann from being read as ranking as claimed (the selected path 

Lastly applicant argues:

The Office Action cited Uyeki as broadly disclosing the feature "extra travel time driven for a first OD pair is determined by dividing the difference in length of a road network path through the road network from the origin of the first OD pair and to the destination of the first OD pair and a direct path from the origin of the first OD pair and to the destination of the first OD pair by a free flow speed along the road network path" as recited by independent Claims 1 and 12. Actually, Uyeki discloses "the prediction module 226 calculates the travel time of the segment using a formula of the travel time is equal to the travel distance of the segment divided by current average speed of vehicles on the segment." (Uyeki, paragraph [0054]). Uyeki, however, is not concerned with determining the travel time corresponding to length distance between two paths at a free flow speed. Moreover, Uyeki does not explicitly disclose that the travel time is included in the measure of topology. However, independent Claims 1 and 12 recite that the extra travel time driven is included in the measure of topology. 

With respect to applicant’s statement: 
“Uyeki, however, is not concerned with determining the travel time corresponding to length distance between two paths at a free flow speed” 

the examiner respectfully disagrees. As was previously explained, Uyeki “average speed” is equivalent to applicant’s claimed “free flow speed” as both represent the expected speed over the given segment.
With respect to applicant’s statement: 
“Moreover, Uyeki does not explicitly disclose that the travel time is included in the measure of topology” 

this feature was already shown to be taught by Redmann wherein Redmann uses the topography to determine its paths (see above). Uyeki is relied upon to demonstrate that the formula “Time = Distance/Speed” (which applicant uses an obvious derivation of to determine .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-12, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redmann (US 2018/0293898) in view of Breed (US 2019/0271550) and Uyeki (US 2012/0215432).

With respect to claims 1 and 12, Redmann teaches a method comprising: 
identifying, by a corridor determination apparatus comprising a processor, a memory storing map data encoding a topology of at least a portion of a road network (Redmann Fig. 2, 3 ¶[42-46]), and a communication interface configured to communicate via at least one network, one or more potential drone and/or flying car (DFC) corridors based on the topology of the at least a portion of the road network (Redmann Fig. 2, 3 ¶[42-46] see especially figure 2 wherein the drone follows the road for a period of time), each potential DFC corridor of the one or more potential DFC corridors corresponding to an origin-destination (OD) pair  comprising (a) an origin node or point of interest in the at least a portion of the road network (Redmann At least 
determining, by the corridor determination apparatus, trajectories (Redmann Fig. 2, 3 element 240 ¶[42-46]) through the at least a portion of the road network traveled by one or more vehicle apparatuses of the plurality of vehicle apparatuses, the determining of the trajectories based at least in part on the map data (Redmann Fig. 2, 3 ¶[42-46]); 
determining, by the corridor determination apparatus and based on the trajectories, a volume of traffic (Redmann ¶[132-134, 166]) for a path through the at least a portion of the road network corresponding to the OD pair for each potential DFC corridor of the one or more potential DFC corridors (Redmann At least ¶[63, 132-134, 166]); 
determining, by the corridor determination apparatus and based on the trajectories, a delay metric indicating traffic conditions along the path (Redmann ¶[166] high congestion, low congestion) through the at least a portion of the road network corresponding to the OD pair for each potential DFC corridor of the one or more potential DFC corridors (Redmann At least ¶[63, 132-134, 166]); 
determining, by the corridor determination apparatus, a traffic metric for the path through the at least a portion of the road network corresponding to the OD pair for each potential DFC corridor of the one or more potential DFC corridors, the traffic metric determined based on a combination of the volume of traffic, the delay metric, and a measure of the topology of the road network (Redmann At least ¶[42-46, 63, 132-134, 166]); and 
wherein the measure of the topology of the road network comprises an extra travel time driven (Redmann ¶[44]); and 

Redmann does not teach receiving, by the corridor determination apparatus, a plurality of instances of probe data from a plurality of vehicle apparatuses, wherein (a) each vehicle apparatus is onboard a vehicle (b) each vehicle apparatus comprises a location sensor, and (c) each instance of probe data comprises position data, the position data indicates a location of the vehicle at a time when the position data was captured and is determined by the location sensor nor does Redmann teach using the data from the probe vehicle  in the calculations above. 
Breed teaches receiving, a plurality of instances of probe data from a plurality of vehicle apparatuses (Breed ¶[57]), wherein (a) each vehicle apparatus is onboard a vehicle (Breed ¶[100-101]), (b) each vehicle apparatus comprises a location sensor(Breed ¶[100-101]), and (c) each instance of probe data comprises position data, the position data indicates a location of the vehicle at a time when the position data was captured (Breed ¶[63]). Breed is also specific that the system may be used with aerial mapping drones (Breed ¶[437-438]).
Thus as shown above as shown above Redmann teaches all relevant limitations except does not explicitly teach using the element of map data obtained from a probe vehicle. Breed teaches using the element of map data obtained from a probe vehicle as well as its function. One of ordinary skill in the art would have recognized the substitution would yield a predictable 
Although Redmann does teach wherein the measure of the topology of the road network comprises an extra travel time driven (Redmann ¶[44]) neither Redmann nor Breed explicitly teaches:
wherein the extra travel time driven for a first OD pair is determined by dividing the difference in length of a road network path through the road network from the origin of the first OD pair and to the destination of the first OD pair and a direct path from the origin of the first OD pair and to the destination of the first OD pair by a free flow speed along the road network path;

However this limitation appears to be an obvious application of the well known physics formula Time = Distance/Speed as it pertains to this art. For the sake of completeness evidence of this formula and its use can be seen in Uyeki. 
Uyeki teaches a system for predicting travel times wherein the travel time is calculated based on the formula of travel time is equal to the travel distance divided by average speed of vehicles (Uyeki ¶[[0054]]). It is noted that Uyeki’s average speed is equivalent to applicant’s free flow speed (See in Uyeki Figure 5 ¶[37]). For the sake of this explanation this will be dubbed formula 1.
Time = Distance/Speed
As would be understood in basic math, in order to find the extra travel time of a route compared to another route you would use following basic formula wherein T1 is the travel time of the longer route and T2 is the travel time of the shorter route:
T1 – T2 = Tdiff
Taking Formula 2 and Expanding the Times variable as shown in formula 1 you get:
D1 / S1 -  D2 / S2 = Tdiff
Both applicants free flow speed and Uyeki average speed assume that all travel speeds are going to be constant:
S1 = S2 = Sfree
Applying formula 4 to formula 3 yields:
D1 / Sfree – D2 / Sfree = Tdiff
Lastly combining the left side gives you a final formula of:
(D1-D2) /  Sfree = Tdiff
Formula 6 is the exact formula which represents the steps described by applicant in the limitation in question. The limitation in question is merely taking a standard known formula in physics, manipulating it using standard and common mathematical operations, and then applying it to a problem in order to get an obvious result. Merely manipulating and applying a known formula in common ways is obvious and not patentable unique and one of ordinary skill in the art would have recognized and known the method of determining extra travel time described by applicant. 
Thus as shown above Uyeki and the analysis shown regarding formulas 1-6 contains teaching, suggestion, and/or motivation to modify to apply these formulas since these are known and basic mathematical formulas. There is a clear expectation of success because these formulas are some of the backbones of modern physics for determine travel time from speed and distance and have withstood centuries of scrutiny. Therefore it would have been obvious to 
 
With respect to claims 4 and 15, Redmann as modified in claims 1 and 12 teaches a method, wherein the volume of traffic provides an indication of the number of unique vehicles traveling along a first path through the at least a portion of the road network from a first origin node or point of interest and to a first destination node or point of interest of a first potential DFC corridor of the one or more potential DFC corridors (Redmann At least ¶[63, 132-134, 166]). 

With respect to claims 5, 6, and 16, Redmann as modified in claims 1 and 12 teaches a method, wherein the delay metric is a delay multiple metric and wherein the delay multiple metric for a path corresponding to an OD pair is a ratio of an actual travel time, as indicated by one or more trajectories, along a path corresponding to the OD pair and in the road network, to the free flow travel time along the path corresponding to the OD pair and in the road network (Redmann At least ¶[63, 66, 132-134, 166]). It is noted that the delay multiple metric appears to be an arbitrary variable defined by applicant to represent the travel time based both on the actual travel time based on the traffic of an area. This is inherently considered by Redmann wherein Redmann considers the traffic when determining routes and travel time. 



With respect to claims 8, and 17, Redmann as modified in claims 1 and 12 teaches a method, wherein the extra length driven for a first OD pair is determined by the difference in length between (a) a road network path through the road network from the origin of the first OD pair and to the destination of the first OD pair and (b) a direct path from the origin of the first OD pair and to the destination of the first OD pair (Redmann Fig. 2 elements 240, 241 ¶[44-45] See ¶[44] wherein shortest distance is a metric considered and ¶[45] wherein the direct path is considered).  

With respect to claims 9 and 18, Redmann as modified in claims 1 and 12 teaches a method, further comprising providing the ranked potential DFC corridors for display via a user interface or as input to a city and/or transportation network planning calculation (Redmann Fig. 11a-d ¶[111]). 

With respect to claims 10 and 19, Redmann as modified in claims 1 and 12 teaches a method, further comprising: generating potential DFC corridor records for one or more highly ranked potential DFC corridors; and providing the potential DFC corridor records for adding to the map data, the potential DFC corridor records configured to provide display of the corresponding potential DFC corridors as a layer of a digital map (Redmann Fig. 11a-d ¶[111]). 

With respect to claim 11, Redmann as modified in claim 1 teaches a method, wherein a first path through the at least a portion of the road network corresponding to a first OD pair is (a) the shortest path through the at least a portion of the road network from the origin node or point of interest to the destination node or point of interest of the first OD pair or (b) the fastest path through the at least a portion of the road network from the origin node or point of interest to the destination node or point of interest of the first OD pair (Redmann Fig. 2 elements 240, 241 ¶[44-45] direct path is equivalent to the shortest path). 

Claims 2, 3, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redmann (US 2018/0293898) in view of Breed (US 2019/0271550), Uyeki (US 2012/0215432) and further in view of Fowe (US 2015/0300835).
	With respect to claims 2 and 13, Redmann as modified in claim 1 does not explicitly teach a method, further comprising: generating an OD matrix based on the trajectories, the OD matrix providing at least one of (a) volume of traffic data for OD pairs of the OD matrix or (b) a travel time indicator for OD pairs of the OD matrix, wherein at least one of (a) the volume of traffic for a path through the at least a portion of the road network from the origin node or point of interest and to the destination node or point of interest of each potential DFC corridor of the one or more potential DFC corridors is determined based on the OD matrix or (b) the delay metric indicating traffic conditions along the path through the at least a portion of the road network from the origin node or point of interest and to the destination node or point of 
Fowe teaches a method, further comprising: generating an OD matrix based on the trajectories, the OD matrix providing at least one of (a) volume of traffic data for OD pairs of the OD matrix or (b) a travel time indicator for OD pairs of the OD matrix, wherein at least one of (a) the volume of traffic for a path through the at least a portion of the road network from the origin node or point of interest and to the destination node or point of interest of each potential DFC corridor of the one or more potential DFC corridors is determined based on the OD matrix or (b) the delay metric indicating traffic conditions along the path through the at least a portion of the road network from the origin node or point of interest and to the destination node or point of interest of each potential DFC corridor of the one or more potential DFC corridors is determined based on the OD matrix (Fowe, Title, Abstract, Fig. 10b, 12b, 13b, ¶[86-90]). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the device taught by Redmann to include the teachings of Fowe because matrixes are an old and well known means to store data which are simple to use and efficient. It is further noted that although Fowe is not explicitly drawn to a drone or flying vehicle, the teachings of Fowe are still applicable to the teachings of Redmann and Breed because the advantage of using the OD matrix as a simple and efficient means to store the navigation data used by Redmann and Breed would instantly be recognized by one of ordinary skill in the art.

. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.S.F/             Examiner, Art Unit 3665                                                                                                                                                                                           /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665